Name: Commission Regulation (EC) No 777/98 of 8 April 1998 fixing, for March 1998, the specific agricultural conversion rate for the amount of the reimbursement of storage costs in the sugar sector
 Type: Regulation
 Subject Matter: agricultural policy;  accounting;  financial institutions and credit;  beverages and sugar
 Date Published: nan

 EN Official Journal of the European Communities 9. 4. 98L 111/70 COMMISSION REGULATION (EC) No 777/98 of 8 April 1998 fixing, for March 1998, the specific agricultural conversion rate for the amount of the reimbursement of storage costs in the sugar sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organisation of the markets in the sugar sector (1), as last amended by Regula- tion (EC) No 1599/96 (2), Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), Having regard to Commission Regulation (EEC) No 1713/93 of 30 July 1993 establishing special detailed rules for applying the agricultural conversion rate in the sugar sector (5), as last amended by Regulation (EC) No 59/97 (6), and in particular Article 1(3) thereof, Whereas Article 1(2) of Regulation (EEC) No 1713/93 provides that the amount of the reimbursement of storage costs referred to in Article 8 of Regulation (EEC) No 1785/81 is to be converted into national currency using a specific agricultural conversion rate equal to the average, calculated pro rata temporis, of the agricultural conver- sion rates applicable during the month of storage; whereas that specific rate must be fixed each month for the previous month; Whereas application of these provisions will lead to the fixing, for March 1998, of the specific agricultural conver- sion rate for the amount of the reimbursement of storage costs in the various national currencies as indicated in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The specific agricultural conversion rate to be used to convert the amount of the reimbursement of storage costs referred to in Article 8 of Regulation (EEC) No 1785/81 into each of the national currencies for March 1998 shall be as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 9 April 1998. It shall apply with effect from 1 March 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 April 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 177, 1. 7. 1981, p. 4. (2) OJ L 206, 16. 8. 1996, p. 43. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. (5) OJ L 159, 1. 7. 1993, p. 94. (6) OJ L 14, 17. 1. 1997, p. 25. EN Official Journal of the European Communities9. 4. 98 L 111/71 ANNEX to the Commission Regulation of 8 April 1998 fixing, for March 1998, the specific agricultural conversion rate for the amount of the reimbursement of storage costs in the sugar sector Agricultural conversion rates ECU 1 = 40,9321 Belgian and Luxembourg francs 7,54999 Danish kroner 1,98243 German marks 326,870 Greek drachmas 167,527 Spanish pesetas 6,68769 French francs 0,795837 Irish pound 1 973,93 Italian lire 2,23276 Dutch guilders 13,9485 Austrian schillings 202,297 Portuguese escudos 6,02811 Finnish marks 8,79309 Swedish kroner 0,695735 Pound sterling